DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities: in line 6, “receive” should apparently read --receives--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderstraeten et al. (U.S. Pub. No. 2019/0060667 A1; cited in the IDS filed 23 July 2020; hereinafter known as “Vanderstraeten”), in view of Podesta et .
Regarding claim 1, Vanderstraeten discloses a computer system (Abstract; Fig. 1), comprising: a processor 102 and memory 104/8/120 coupled to the processor and comprising instructions that, when executed, cause the processor to perform a method of radiation treatment planning ([0048]-[0051]; [0054]), the method comprising: accessing information in the memory, the information comprising a dose rate received by a target volume, generating dose rate thresholds and charts for the target volume, storing these thresholds and charts in the memory, and using the thresholds and charts to generate a radiation treatment plan for treating the target volume ([0009]; [0014]; [0119]-[0120]; [0123]), as well as a 3D dose distribution and associated dose volume histograms ([0059]) and adjusting parameters that affect calculated doses to achieve a satisfactory, optimized cumulative dose ([0110]).  Vanderstraeten fails to disclose generating a dose rate-volume histogram for the target volume, wherein the dose rate-volume histogram indicates a percentage of the target volume that receives the dose rate, storing the DRVH in the memory, and using the DRVH to generate the radiation treatment plan.  Podesta discloses a method of radiation treatment planning comprising generating a dose rate-volume histogram for the target volume, wherein the DVRH is a simple extension of DVH, wherein the dose rate-volume histogram indicates a percentage of the target volume that receives the dose rate, wherein the DRVH can be stored and used for planning, in order to minimize low dose rate contributions in target regions or to utilize low dose rates in OAR regions (e.g., sections 2.2, 3-5).  It would 
Regarding claim 2, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the target volume comprises a plurality of sub-volumes (Vanderstraeten: [0069], [0100]) and that a dose rate is determined for each sub-volume of the plurality of sub-volumes, wherein the dose rate for said each sub-volume is used to generate the DRVH (Podesta: section 2.2).
Regarding claim 3, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the dose rate is determined using parameters comprising a number of irradiations of the target volume, a duration of each of the irradiations, and a dose deposited in each of the irradiations (Vanderstraeten: [0008], [0013], [0059], [0083], [0112], [0114], [0120], [0130]: Podesta: section 2.2).
Regarding claim 4, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the parameters further comprise directions of beams to be directed into the target volume and beam energies for each of the beams ([0008]; [0072]; [0112]).
Regarding claim 5, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the 
Regarding claim 6, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the parameters further comprise a period of time during which the irradiations are applied and an interval of time between each period of irradiations ([0009]; [0013]-[0014]; [0083]; [0090]; [0130]).
Regarding claim 7, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses adjusting the values of the parameters until objectives associated with the radiation treatment plan are satisfied ([0110]; [0120]).
Regarding claim 8, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the target volume comprises a plurality of sub-volumes (Vanderstraeten: [0069], [0100]), wherein the parameters comprise a number of irradiations of each of the sub-volumes, a duration of each of the sub-volumes, and a dose deposited in each of the sub-volumes (Vanderstraeten: [0008], [0013], [0059], [0083], [0112], [0114], [0120], [0130]: Podesta: section 2.2), and wherein a dose rate is determined for each of the sub-volumes based on the parameters (Vanderstraeten: [0112]-[0114], [0120], [0130]; Podesta: section 2.2).
Regarding claim 10, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the target volume comprises tumor tissue and healthy tissue adjacent to the tumor tissue (Vanderstraeten: [0003]-[0004]), and wherein the DRVH indicates a percentage of the 
Regarding claim 12, Vanderstraeten discloses a non-transitory computer-readable storage medium having computer-executable instructions for causing a computer system to perform a method of radiation treatment planning (Abstract; Fig. 1; [0048]-[0051]; [0054]), the method comprising: accessing information that identifies a target volume comprising a representation of tumor tissue and of healthy tissue proximate to the tumor tissue ([0003]-[0004]; [0058]-[0059]), accessing parameters comprising a number of irradiations of the target volume, a duration of each of the irradiations, and a dose deposited in each of the irradiations ([0008]; [0013]; [0059]; [0083]; [0112]; [0114]; [0120]; [0130]), accessing a dose rate received by the target volume based on the parameters, generating dose rate thresholds and charts for the target volume, storing these thresholds and charts in the memory, and using the thresholds and charts to generate a radiation treatment plan for treating the target volume ([0009]; [0014]; [0119]-[0120]; [0123]), as well as a 3D dose distribution and associated dose volume histograms ([0059]) and adjusting parameters that affect calculated doses to achieve a satisfactory, optimized cumulative dose ([0110]).  Vanderstraeten fails to disclose generating a dose rate-volume histogram for the target volume based on the dose rate, wherein the dose rate-volume histogram indicates a percentage of the target volume that receives the dose rate, storing the DRVH in the memory, and using the DRVH to generate the radiation treatment plan.  Podesta discloses a method of radiation treatment planning comprising generating a dose rate-volume histogram for the target volume, wherein the DVRH is a simple extension of 
Regarding claim 13, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the target volume comprises a plurality of sub-volumes (Vanderstraeten: [0069], [0100]), wherein the parameters comprise a number of irradiations of each of the sub-volumes, a duration of each of the sub-volumes, and a dose deposited in each of the sub-volumes (Vanderstraeten: [0008], [0013], [0059], [0083], [0112], [0114], [0120], [0130]: Podesta: section 2.2), wherein a dose rate is determined for each of the sub-volumes based on the parameters and wherein the dose rate for each of the sub-volumes is used to generate the DRVH (Vanderstraeten: [0112]-[0114], [0120], [0130]; Podesta: section 2.2).
Regarding claim 14, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the parameters further comprise directions of beams to be directed into the target volume and beam energies for each of the beams ([0008]; [0072]; [0112]).

Regarding claim 16, Vanderstraeten discloses a non-transitory computer-readable storage medium having computer-executable instructions for causing a computer system to perform a method of generating a radiation treatment plan (Abstract; Fig. 1; [0048]-[0051]; [0054]), the method comprising: accessing data for a target volume, wherein the data includes dose rates received by the target volume, wherein the dose rates are determined using values for parameters that affect dose rate, and including the values for the parameters in the radiation treatment plan when a dose rate for each sub-volume of the target volume is above a dose rate threshold value ([0008]-[0009]; [0013]-[0014]; [0059]; [0083]; [0112]; [0114]; [0119]-[0120]; [0123]-[0130]), as well as accessing a 3D dose distribution and associated dose volume histograms ([0059]) and adjusting parameters that affect calculated doses to achieve a satisfactory, optimized cumulative dose ([0110]).  Vanderstraeten fails to disclose accessing a dose rate-volume histogram that indicates a percentage of the target volume that receives the dose rate, wherein the DRVH is determined using values for parameters that affect dose rate, and including the values in the plan when a percentage of the target volume that receives the dose rate above the dose rate threshold is above a percentage threshold.  Podesta discloses a method of radiation treatment planning comprising generating and accessing a dose rate-volume histogram 
Regarding claim 17, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the parameters comprise a number of irradiations of the target volume, a duration of each of the irradiations, and a dose deposited in each of the irradiations (Vanderstraeten: [0008], [0013], [0059], [0083], [0112], [0114], [0120], [0130]: Podesta: section 2.2).
Regarding claim 18, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the parameters further comprise directions of beams to be directed into the target volume and beam energies for each of the beams ([0008]; [0072]; [0112]).

Regarding claim 20, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and further discloses that the target volume comprises a plurality of sub-volumes (Vanderstraeten: [0069], [0100]), wherein the parameters comprise a number of irradiations of each of the sub-volumes, a duration of each of the sub-volumes, and a dose deposited in each of the sub-volumes (Vanderstraeten: [0008], [0013], [0059], [0083], [0112], [0114], [0120], [0130]: Podesta: section 2.2), wherein a dose rate is determined for each of the sub-volumes based on the parameters and wherein the dose rate for each of the sub-volumes is used to generate the dose rate-volume histogram (Vanderstraeten: [0112]-[0114], [0120], [0130]; Podesta: section 2.2).
Regarding claim 21, the combination of Vanderstraeten and Podesta discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses adjusting the values of the parameters until the percentage of the target volume that receives a dose rate that is above the dose rate threshold value is above the percentage threshold value ([0110]; [0120]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderstraeten and Podesta as applied to claim 1 above, and further in view of Akabani .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,814,144.  they recite essentially similar limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.
Claims 1-6, 8, 9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 9-20 of copending Application No. 16/294,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially similar limitations such that they would not meet a one-way test for distinctness; the claims of the co-pending application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8, 9, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/031,699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially similar limitations such that they would not meet a one-way test for distinctness; the claims of the co-pending application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 11 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests generating such an irradiation-time volume histogram for use in radiation treatment planning, in combination with the previously recited method steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheng et al., “Development and evaluation of convergent and accelerated penalized SPECT image reconstruction methods for improved dose-volume histogram estimation in radiopharmaceutical therapy,” Medical Physics, vol. 41, no. 11, Nov. 2014; Cheng et al., “Improved dose-volume histogram estimates for radiopharmaceutical therapy by optimizing quantitative SPECT reconstruction parameters,” Phys. Med. Biol., vol. 58, no. 11, p. 3631-3647, June 2013; and Blakkisrud, “Tumor Dosimetry in a Phase I Study of Lu(177)-DOTA-HH1 (Betalutin),” Master’s Thesis for NTNU-Trondheim, June 2015, each teach generating dose rate-volume histograms as part of radiation treatment dosimetry.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791